      Case 4:20-cv-00179 Document 1 Filed on 01/16/20 in TXSD Page 1 of 5



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 CHARLES JOHNSON,                               )
                                                )
            Plaintiff,                          )
                                                )
 v.                                             )
                                                )   Case No. 4:19-CV-01413-KOB
 VERIZON CMP HOLDINGS, LLC,                     )
 HUFFPOST.COM, INC., and ANDY                   )             JURY DEMANDED
 CAMPBELL,                                      )
                                                )
            Defendants.                         )

______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

       COMES NOW, CHARLES JOHNSON (“Johnson”) and hereby asserts his Original

Complaint against Defendants VERIZON CMP HOLDINGS, LLC (“Verizon Media”),

HUFFPOST.COM, INC. (“Huffpost”), and ANDY CAMPBELL ("Campbell" and, together with

Verizon Media and Huffpost, the “Defendants”) and would respectfully show the Court as

follows:

                                       I.     PARTIES

       1.        Plaintiff Johnson is a natural person and is domiciled in Montgomery County,

Texas. He may be served through the undersigned counsel of record.

       2.        Defendant Verizon Media is a Delaware limited liability company. It is wholly

owned by Verizon Communications, Inc., which is a Delaware corporation with its principal place

of business in New York. It may be served with process through its registered agent, CT

Corporation System, 1999 Bryan St., Ste. 900, Dallas, TX 75201-3136.
       Case 4:20-cv-00179 Document 1 Filed on 01/16/20 in TXSD Page 2 of 5



        3.      Defendant Huffpost is a Delaware corporation with its principal place of business

located at 770 Broadway, New York, New York. It may be served with process through the Texas

Secretary of State at that address.

        4.      Defendant Campbell is a natural person and is domiciled in New York. He may be

served with process at his place of employment at 770 Broadway, New York, New York through

the Texas Secretary of State.

                               II.    JURISDICTION AND VENUE

        5.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332. There is

complete diversity between the parties and the amount in controversy exceeds $75,000.00 for all

claims pleaded by Plaintiff.

        6.      This Court has personal jurisdiction over the Defendants because, at the time the

Article was published and the causes of action herein accrued, Johnson resided in Texas and the

tort complained of herein was committed in whole or in part in Texas. Moreover, Defendant

Verizon Media is subject to the general jurisdiction of Texas courts because it has systematic and

continuing contacts with Texas because it maintains offices in Texas and transactions substantial

business in Texas. Finally, Defendant Huffpost is subject to the general jurisdiction of Texas

courts because it has systematic and continuing contacts with Texas by procuring subscriptions to

its publication in Texas and delivering said subscriptions in Texas.

        7.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) and (3) because a substantial

part of the events giving rise to the causes of action occurred in this District and the Defendants

are subject to the Court’s personal jurisdiction in this District.




                                                   2
      Case 4:20-cv-00179 Document 1 Filed on 01/16/20 in TXSD Page 3 of 5




                                           III.    FACTS

       1.      The framers of the Constitution wanted to ensure that the First Amendment would

protect a free press so that no state action could ever inhibit or limit the free dissemination of

information to the people of the Republic for which the Constitution stands. It is a noble ambition

that is distinctively American and sets the standard for the rest of the world.

       2.      But the First Amendment does not just protect a free press – it also protects the

freedom of speech of every American, whether or not they have access to the power of the

mainstream media to trumpet their views. Ironically, however, state action is not the greatest

contemporary threat to free speech. It is rather the “free press”.

       3.      This is because publicly stating a fact or giving an opinion must be self-censored

to ensure that one does not risk being labeled by the press with a loathsome term that brings with

it stigma and ostracization that could result in losing a career, public scorn and humiliation, and

even the risk of physical harm. Once these labels are given—in this digital age—they are

permanent and scar a reputation for indefinite duration with a simple internet search.

       4.      For many years, there were few of these loathsome labels that Americans dreaded

more than “racist”. However, new terms have arisen that carry an equally chilling effect on free

speech and equally devastating assault on one’s reputation.

       5.      The terms “white nationalist”, “holocaust denier”, and “white supremacist” are the

new buzz terms used to describe a myriad of person on the political right who may have views that

diverge from mainstream politics. While there are some who truly espouse view of a “whites only”

nation, view whites as superior, or who truly deny that atrocities were committed against Jewish

people during the Second World War, these terms are often misapplied to persons who not only

reject such views but, in fact, abhor those beliefs.


                                                  3
      Case 4:20-cv-00179 Document 1 Filed on 01/16/20 in TXSD Page 4 of 5



       6.       Plaintiff Charles Johnson is one such person. Johnson is undeniably involved with

conservative political causes. He absolutely believes that there was a systematic campaign to

commit atrocities against Jewish people during the Second World War. He absolutely does not

believe that America should be a nation only for white people. Nor does he believe that white

people are “superior” to other races of human beings. In fact, he has a child who is non-white.

       7.       Nevertheless, on February 17, 2019, the notoriously left-leaning The Huffington

Post ran a hit job on Johnson, with a headline that read “2 GOP Lawmakers Host Chuck Johnson,

Holocaust-Denying White Nationalist” (the “Article”). See https://www.huffpost.com/entry/gop-

reps-host-chuck-johnson-holocaust-denying-white-nationalist_n_5c40944be4b0a8dbe16e670a.

       8.       The Article went on to suggest that Johnson was a white supremacist and claimed

that Johnson was “widely known” as a white nationalist. It also suggested that Johnson was anti-

Semitic.

       9.       The Article was authored by Campbell and published by Campbell, Verizon Media,

and Huffpost.

       10.      As a result of these false statements of fact of and concerning Johnson, his

reputation has been damaged and he has suffered actual damages and reputational injury in excess

of $1,000,000.00.

                                   IV.     CAUSES OF ACTION

                                              COUNT I

                                                 Libel

       11.      Plaintiff realleges all of the preceding allegations as if fully stated herein.

       12.      Defendants published false statements of fact of and concerning Plaintiff.

Defendants acted with negligence as well as actual malice and/or reckless disregard for the truth

                                                   4
      Case 4:20-cv-00179 Document 1 Filed on 01/16/20 in TXSD Page 5 of 5



the false statements of fact. Alternatively, Defendants are strictly liable for the defamatory Article.

The false statements of fact were defamatory of Plaintiff and caused reputational injury. The false

statements also caused Plaintiff actual damages and mental anguish.

       13.     Plaintiff further seeks exemplary damages because Defendants’ actions were

committed with actual malice and/or reckless disregard for the truth.

       14.     All conditions precedent to Plaintiff’s ability to maintain this suit have occurred.

                                     V.      JURY DEMAND

       Plaintiff demands a trial by jury.

                                 VI.      PRAYER FOR RELIEF

       Such other and further relief as the Court may deem just and proper.



                                               Respectfully submitted,

                                               CAMARA & SIBLEY LLP


                                               /s/ Joseph D. Sibley___________________
                                               Joseph D. Sibley
                                               State Bar No. 24047203
                                               sibley@camarasibley.com
                                               Camara & Sibley LLP
                                               4400 Post Oak Pkwy.
                                               Suite 2700
                                               Houston, Texas 77027
                                               Telephone: (713) 966-6789
                                               Fax: (713) 583-1131

                                               ATTORNEYS FOR PLAINTIFF




                                                  5
